Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 5/03/2022. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Michael Spellberg at 851 300-4083 on 7/19/2022.

Claim 2 has been re-written as follows:
Claim 2. The composition of claim 1, wherein the amphipathic helical peptide is selected from the group consisting of:
H2N-LHHLLHHLLHHLHHLLHHLHHLLHHL-COOH (SEQ ID NO: 5);
H2N-LHKLLHHLLHHLHKLLHHLHHLLHKL-COOH (SEQ ID NO: 6);
H2N-LHKLLHHLLHKLHHLLHKLHHLLHHL-COOH (SEQ ID NO: 7);
H2N-LHHLLHHLLHHLHHL-COOH (SEQ ID NO: 8);
H2N-HHLLHHLHHLLHHL-COOH (SEQ ID NO: 9);
H2N-LHLLHHLLHHLHHL-COOH (SEQ ID NO: 10);
H2N-LHHLLHLLHHLLHHL-COOH (SEQ ID NO: 11);
H2N-LHKLLHHLLHHLHK-COOH (SEQ ID NO: 12);
H2N-LHKLLHHLHHLLHKL-COOH (SEQ ID NO: 13);
H2N-KLHHLLHKLHHLLHH-COOH (SEQ ID NO: 14);
H2N-HLHLLHHLLHH-COOH (SEQ ID NO: 15);
H2N-LHLLHHLLHH-COOH (SEQ ID NO: 16);
H2N-LHKLLHHLLHKLHHL-COOH (SEQ ID NO: 17);
H2N-LHLLHH-COOH (SEQ ID NO: 18);
H2N-LHHLL-COOH (SEQ ID NO: 19); and
H2N-LHKLL-COOH (SEQ ID NO: 20).


Claim 53 has been re-written as follows:	Claim 53. A guide RNA, wherein the guide RNA comprises a region having at least 90% sequence identity with the sequence of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, or SEQ ID NO: 4.

Claim 72 has been re-written as follows:	Claim 72. The composition of claim 1, wherein the guide RNA comprises the sequence of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, or SEQ ID NO: 4.

Claim 75 is cancelled.


4. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest the guide RNAs or guide RNA, nuclease, helical peptide complexes that target the RIP140 gene, wherein the guide RNA comprises a region having at least 90% sequence identity with the sequence of SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, or SEQ ID NO: 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Claims 1, 2, 4, 13, 51, 53, 69-72, and 76-80 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633